Exhibit 10.59
(NAVISITE LOGO) [b77753b7775302.gif]
Personal & Confidential
September 15, 2004
Sumeet Sabharwal
2 St. Paul Street, Unit 8
Brookline, MA 02446
Re: Offer of Employment
Dear Sumeet:
NaviSite, Inc (“NaviSite” or the “Company”) is pleased to offer you the
opportunity to join NaviSite. You are being offered an exempt position as Vice
President — Global Delivery reporting to the Chief Executive Officer. If you
decide to join us, your base pay will be $160 000, less applicable withholdings.
You will be paid by weekly. You will be located in the Andover, Massachusetts
office. NaviSite may change your position, compensation, duties and work
location from time to time, as it deems appropriate. This offer will be
contingent upon a satisfactory background investigation and favorable
references.
Initial Duties:
You will be responsible for formulating and implementing a plan to transition
the organization to provide offshore capabilities to deliver each of its service
offerings. In particular, you will be responsible for, among other things,
managing the offshore business unit, establishing and managing the necessary
infrastructure and relationships to build the offshore business unit,
coordinating with sales and marketing the necessary activities to market and
sell the offshore services, and developing the necessary processes, policies and
infrastructure to perform to the specific quality satisfaction standards
required by the Company’s customers. You will be expected to work closely with
the current service delivery executives to integrate these new offshore
resources with the existing service delivery organization. You agree to perform
any other reasonable duties that may be assigned to you from time to time by the
Chief Executive Officer.
Stock Options Plan:
Subject to the Board’s approval (or the person or persons with delegated
authority to grant options), you will be granted an option to purchase 40,000
shares of NaviSite’s common stock in accordance with NaviSite’s Amended and
Restated Stock Incentive Plan, as amended, with the purchase price for such
shares being set at the market price on the date of issuance by the Board or its
designee(s). The vesting schedule will be set forth in the stock option
agreement. The option will be governed by and subject to the terms, conditions
and termination provisions of the NaviSite’s standard form of stock option
agreement (which you will be required to sign in connection with the issuance of
your option).
Bonus Plans:
You will be eligible for one or more performance bonuses to be paid as follows,
based on whether you achieve the objectives that are set by the Chief Executive
Officer in the relevant bonus plan. The first bonus plan shall be instituted no
later than forty-five (45) days after you commence employment with the Company
and such objectives shall be mutually agreed upon by you and the Chief Executive
Officer. Upon achievement of the objectives in the first bonus plan no later
than six (6) months after you commence your employment with the Company, as
determined by the Chief Executive Officer in his sole discretion, you shall be
paid a cash bonus of up to $48,000. The second bonus plan shall be instituted no
later than ninety (90) days after you commence employment with the Company and
such objectives shall be mutually agreed upon by you and the Chief Executive
Officer. Upon achievement of the objectives in the second bonus plan, as
determined by the Chief Executive Officer in his sole discretion, at the end of
your first year of employment with the Company you shall be granted an
additional option to purchase up to 40,000 shares of NaviSite’s common stock in
accordance with NaviSite’s Amended and Restated Stock Incentive Plan, as
amended.
Benefits:
As an employee, you will also be eligible to receive certain employee benefits
including medical, dental, 401 (k) Plan, employee assistance program, life
insurance and accidental death and dismemberment on your date of hire, pursuant
to the terms of the applicable plans. The Company reserves the right to revise
or discontinue any or all of its benefit plans, at any time, in the Company’s
sole discretion.

 



--------------------------------------------------------------------------------



 



Introductory Period:
The first 90 calendar days of your employment is considered a “getting
acquainted” or “introductory” period. The purpose of this period is to allow
your manager and you to assess whether further employment is desirable.
Introductory periods may be extended by NaviSite.
Paid Time Off:
In order to allow employees the greatest possible control of their time,
NaviSite has a combined program of paid time off as detailed in your new hire
packet. Each new employee begins to accrue paid time off immediately.
2004 Holidays:
2004 holiday schedule and policy is included in your new hire package.
I-9:
For purposes of federal immigration law, you will be required to provide to
NaviSite documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your first date of hire with NaviSite, or our employment
relationship with you may be terminated.
Arbitration:
In the event of any dispute or claim relating to or arising out of our
employment relationship with NaviSite, this agreement, or the termination of our
employment relationship (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, disability, race or other
discrimination or harassment), you and NaviSite agree that all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in Boston, Massachusetts or
the state in which you work, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, and
you and NaviSite waive our rights to have such disputes tried by a court or
jury. However, you and NaviSite agree that this arbitration provision shall not
apply to any disputes or claims relating to or arising out of (1) the misuse or
misappropriation of your or the Company’s trade secrets or proprietary
information set forth in the Company’s Proprietary Information and Inventions
Agreement, or (2) your violation of any obligations contained in the Company’s
Non-Competition Agreement.
Company Rules/Proprietary Information/Non-Competition:
In consideration of your employment with NaviSite, and as a condition thereof,
you will be required to abide by the Company’s rules and regulations, including
acknowledging in writing that you have read the Company’s Employee Handbook, and
signing and complying with the following: (1) the Company’s Code of Business
Conduct and Ethics, which sets forth certain legal and standards of conduct;
(2) the Company’s Proprietary Information and Inventions Agreement, which
prohibits unauthorized use or disclosure of NaviSite proprietary information;
and (3) the Company’s Non-Competition Agreement, which governs certain conduct
during and after the end of your employment with the Company.
Third Party Confidential Information:
In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer. You
agree that you will not bring onto Company premises any unpublished documents or
property belonging to any former employer. You also acknowledge that you are not
prohibited from or limited in your performance of any job duties for the Company
by any restrictive covenants not to compete, confidentiality agreements or any
other contractual obligations.
At Will:
If you choose to accept this offer, your employment with NaviSite will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, with or without cause, as you deem
appropriate simply by notifying the Company. NaviSite will have a similar right
and may conclude its employment relationship with you at any time, with or
without cause, and without advance notice.
Acceptance of Offer:
To indicate your acceptance of this employment agreement, please sign, date in
the space provided below and return it to Jessica Nazarian no later than
September 17, 2004. A duplicate original is enclosed for your records. This
letter, along with any agreements relating to proprietary rights and
non-competition between you and the Company, set forth the terms of your
employment with the Company.
This letter along with any agreements may not be modified or amended except by a
written agreement signed by an authorized officer of the Company. This letter
sets forth the terms of your employment with NaviSite and

 



--------------------------------------------------------------------------------



 



supersedes any prior representations or agreements, whether written or oral. If
we do not hear from you by September 17, 2004 we will assume you have decided
not to join NaviSite. NaviSite reserves the right to withdraw this offer at
anytime prior to receipt of your signed acceptance of the offer.
If you do accept employment with NaviSite it is very important that you submit
your new hire documentation within (3) days of your start date in the enclosed
envelope. NaviSite will need the following:

  1.   New Hire Check List complete with the documents listed below     2.  
Offer letter signed by you     3.   W-4 form     4.   State withholdings (if
Applicable)     5.   I-9 form     6.   Employment Application     7.   Anti
Harassment Policy Acknowledgement     8.   Equal Employment Opportunity Form    
9.   Direct Deposit (All employees must complete even if you do not want direct
deposit, check NO).     10.   Employee Invention & Proprietary Rights     11.  
Signed Code of Business Conduct & Ethics     12.   Emergency Contact Information
    13.   Handbook Receipt     14.   Non — Competition Agreement     15.  
Payroll Deduction Form     16.   Blue Cross/Blue Shield PPO     17.   Guardian
(Dental) Enrollment Form     18.   FSA Enrollment Form     19.   Standard
Insurance Group Life     20.   Group Additional Life (Optional)     21.   401K
Beneficiary Form

If you have any questions regarding your new hire paperwork contact Gerry
Massicotte at (978) 946-7753.
By signing below and thus accepting the Company’s offer, you represent and
acknowledge that you are aware of the Company’s business affairs and financial
condition and have acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding whether or not to join the Company
and that the Company makes no representations regarding the future success of
the Company.
We look forward to your positive response and welcoming you to the NaviSite
Team.

     
Sincerely,
   
 
   
/s/ Arthur Becker
 
Arthur Becker
    

I accept the terms of this letter and agree to keep the terms of this letter
confidential.

             
/s/ Sumeet Sabharwal
  9/17/04   9/17/04    
 
Signature of Sumeet Sabharwal
  Date   Start Date    

 